DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-8 are allowed.
Stockman et al. (US 7,569,188) and Zhang et al (US 2013/0148682) are cited as pertinent art.
3.	The following is an examiner’s statement of reasons for allowance: 
Stockman et al. ‘188 shows and discloses a nanolaser based on a depth-subwavelength hyperbolic dispersive cavity of graphene-dielectric, wherein, the nanolaser comprises a pumping light source and the depth-subwavelength hyperbolic dispersive cavity of graphene-dielectric; and the depth-subwavelength hyperbolic dispersive cavity of graphene-dielectric is a spherical or hemispherical hyperbolic dispersive microcavity formed by alternately wrapping a dielectric core with graphene layers and dielectric layers (Fig 8: pumping energy source, active medium ; Col 4: 20-60 spherical dielectric and gain).  Stockman et al. ‘188 did not explicitly state the depth-subwavelength dispersive cavity is of graphene-dielectric with alternatively wrapping a dielectric core with graphene layers and dielectric layer; where a duty ratio and a dielectric constant of the graphene layer and a refractive index of the dielectric layer meet following formulas: εr = εG n2/((1-fG)εG + fG n2) > 0 and εϴ = εt = fGεG + (1-fG)n2 < 0 (with definition); where a pumping light generated by the pumping light source is vertically incident on the depth sub-wavelength 
Zhang et al. ‘682 shows and discloses a plasmon laser at deep subwavelength scale comprising spherical dielectric graphene gain being electrically pump (Fig 1, 4B; Section [049, 066-072, 110]).    However, Zhang et al. ‘682 fail to teach where a pumping light generated by the pumping light source is vertically incident on the depth sub-wavelength of graphene-dielectric in the dielectric layers to form a population inversion by an optical pumping process generated by a laser; meanwhile, a surface plasmon mode is formed by the vertical incident pumping light stimulated in the resonant cavity, of which meeting a resonance condition may generate a resonance in the resonant cavity; under a condition of optical pumping the dielectric layer continuously forms the population inversion to complete a stimulated radiation; the surface plasmon mode in the resonant cavity is emitted from an end of the depth-subwavelength hyperbolic dispersive cavity of graphene-dielectric to form a laser; where a duty ratio and a dielectric constant of the graphene layer and a refractive index of the dielectric layer meet following formulas (as cited).
It would not have been obvious to one having ordinary skill in the art to have modified Stockman et al. ‘188 in view of Zhang et al. ‘682 to derive the structure and relationship as cited.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				COMMUNICATION
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828